Citation Nr: 1016920	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-39 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to a compensable initial evaluation for the 
service-connected left ear hearing loss.  

6.  Entitlement to a higher initial evaluation in excess of 
30 percent for the service-connected posttraumatic stress 
disorder (PTSD).  

7.  Entitlement to a higher initial evaluation in excess of 
10 percent for the service-connected tinnitus.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in March 2010.  A transcript of 
the hearing has been associated with the claims file.  At the 
Board hearing, the Veteran submitted additional evidence in 
support of his claim.  As the evidence was accompanied by a 
waiver of initial RO jurisdiction, the Board has accepted the 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. §§ 20.800; 20.1304.


The issues of (a) entitlement to service connection for a low 
back disorder, (a) entitlement to service connection for a 
neck disorder (c) entitlement to a compensable initial 
evaluation for the service-connected left ear hearing loss, 
(d) entitlement to a higher initial evaluation in excess of 
30 percent for the service-connected posttraumatic stress 
disorder (PTSD), and (e) entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During his March 2010 Board hearing, which was prior to 
the promulgation of a decision in the appeal, the Veteran 
requested to withdraw his appeal on the claim for a higher 
initial evaluation for the service-connected tinnitus.

2.  The currently demonstrated left shoulder arthritis is 
shown as likely as not to be due to injury or disease 
incurred during the Veteran's period of active service, to 
include combat with the enemy during his period of active 
service in the Republic of Vietnam.  

3.  The currently demonstrated right ear hearing loss is 
shown as likely as not to be due to acoustic trauma during 
the Veteran's active service, including combat with the enemy 
while serving in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of 
entitlement to a higher initial evaluation for the service-
connected tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2009).

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by left shoulder arthritis is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2009).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by right ear hearing loss is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Dismissal

The Veteran testified during his March 2010 Board hearing 
that he wished to withdraw his appeal on the issue of 
entitlement to a higher initial evaluation for the service-
connected tinnitus.  The Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105 (West 
2002).  An appeal may be withdrawn as to any or all issues 
involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by an appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Because the 
Veteran here has withdrawn his appeal on the claim for a 
higher initial evaluation for the service-connected tinnitus, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the claim, and it is dismissed.


II.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA and its implementing regulations require that upon the 
submission of a substantially complete application for 
benefits VA must notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, the regulations define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Considering the present case in light of the above criteria, 
and in view of the favorable disposition, the Board finds 
that all notification and development action has been 
accomplished to render a fair decision on the issues of (1) 
service connection for a left shoulder disorder and (2) right 
ear hearing loss.  


II.  Analysis

The Veteran is contending that service connection is 
warranted for a left shoulder disorder and right ear hearing 
loss.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

In the case of a veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence 
or aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

Also, certain chronic diseases, including arthritis and 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay evidence can also be competent 
and sufficient evidence of a diagnosis or to establish 
etiology if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).

Left Shoulder

During his March 2010 Board hearing, the Veteran testified 
that he injured his left shoulder during a battle in Vietnam 
in January 1967.  He could not remember specifically what 
happened, but he could recall an explosion and then waking up 
on the ground.  In addition to other injuries, he was checked 
out by a corpsman.  He thought the corpsman corrected a 
dislocated shoulder, but otherwise, his injuries were not 
felt to be so severe as to require being medivaced.  As he 
was a demolition engineer, accordingly he spent the rest of 
the day clearing dead bodies of booby traps.  

Here, the Veteran's DD 214 shows that he received a Purple 
Heart for his service in Vietnam.  His service treatment 
record (STR) also confirms that he was wounded during combat 
in January 1967 in the vicinity of Danang, Republic of 
Vietnam.  The report of injury notes a superficial 
fragmentation wound to the left temple.  In light of this 
evidence, the Board finds that the Veteran's assertions 
regarding his in-service left shoulder injury are competent 
and credible evidence.  

During his Board hearing, the Veteran testified that he 
continued to have left shoulder symptoms since that time and 
up to the present.  

In connection with his present claim, the Veteran underwent a 
VA orthopedic examination in July 2009.  The VA examiner 
indicated that he reviewed the claims file, including the 
STR, in its entirety.  Accordingly, he noted that the Veteran 
received a Purple Heart due to a blast injury in 1967.  The 
VA examiner pointed out that the STR is otherwise silent for 
complaints related to the left shoulder.  The Veteran himself 
informed the VA examiner that there was a 40-year gap between 
the combat injury and his first post-service treatment 
because his injuries were considered minor at the time and he 
eventually learned to just get by.  In other words, he did 
not think there was anything that could be done, and the 
shoulder did not start to really bother him until 2007.  

In addition to the clinical interview and record review, the 
VA examiner performed a physical examination and reviewed X-
rays, which showed malunion clavicle fracture and malunion 
proximal humerus fracture.  Based on the results of the 
examination, the VA examiner diagnosed malunion distal third 
left clavicle and malunion left proximal humerus fracture 
leading to secondary traumatic arthritis.  With regard to the 
etiology of the disorder, the VA examiner commented that the 
Veteran "without a doubt" had malunion, and it is 
reasonable that this happened at the time of the blast.  
Moreover, the VA examiner concluded, there is no doubt the 
Veteran's current symptoms are related to the malunions.  The 
VA examiner then contradicted this opinion by opining that he 
did not believe the current shoulder condition is caused by 
or a result of the in-service blast injury in light of the 
40-year gap between the injury in 1967 and the first 
complaints in 2007.  

In light of this record, the Board finds that the evidence is 
at least in a state of relative equipoise in showing that the 
Veteran's current left shoulder disorder is due to his combat 
related injury during service.  The Veteran's assertions are 
competent and credible evidence demonstrating an in-service 
injury, and the Board points out that the STR documents a 
left-sided injury during combat.  Moreover, the July 2009 VA 
examiner found a malunion clavicle fracture and malunion 
proximal humerus fracture, which he found was consistent with 
a blast injury.  Finally, the July 2009 VA examiner opined 
that there is "no doubt" the Veteran's current arthritis of 
the left shoulder is related to the malunions.  

The Board recognizes that the July 2009 VA examiner also 
opined that he did not believe the Veteran's current left 
shoulder arthritis is related to the 1967 injury.  This 
aspect of the VA examiner's opinion, however, lacks probative 
value for two reasons.  First, it is inconsistent with the VA 
examiner's otherwise unequivocal opinion relating the 
Veteran's current traumatic arthritis to the in-service 
injury.  Second, the VA examiner impermissibly based his 
opinion on the lack of documented complaints or treatment in 
1967 or until 40 years later.  The Court of Appeals for 
Veterans Claims (CAVC) has made clear that an absence of 
documented evidence does not constitute negative evidence 
against a claim.  See, e.g., Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); see also McLendon v. Nicholson, 20 
Vet. App. 79, 85 (2006) (citing Forshey v. Principi, 284 F.3d 
1335, 1363 (Fed. Cir. 2002) (negative evidence, actual 
evidence which weighs against a party, must not be equated 
with the absence of substantive evidence.)).  Moreover, the 
VA examiner did not account for the Veteran's current 
assertions, which are competent evidence demonstrating a 
continuity of symptomatology since 1967.  See Davidson, 581 
F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  For these 
reasons, this aspect of the VA examiner's opinion is without 
probative value and does not weigh against the Veteran's 
claim.  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran has 
a current left shoulder disorder manifested by arthritis that 
was as likely as not incurred in combat during his active 
service in the Republic of Vietnam.  38 U.S.C.A. § 1110, 
1154(b); 38 C.F.R. § 3.303, 3.304(d).  Accordingly, by 
extending the benefit of the doubt, service connection is 
warranted.  

Right Ear Hearing Loss

The Veteran is also contending that service connection is 
warranted for right ear hearing loss.  The Board points out 
that the Veteran is already service-connected for left ear 
hearing loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Here, the Veteran has asserted, including during VA treatment 
and in various lay statements such as his March 2010 Board 
hearing testimony, that he first noticed a hearing loss 
following the 1967 blast explosion.  As indicated, the 
Veteran is shown to have engaged in combat with the enemy.  
Therefore, his assertions are competent evidence of an in-
service injury.  See 38 U.S.C.A. § 1154(b); Libertine v. 
Brown, 9 Vet. App. at 524.  

Moreover, the STR demonstrates that the Veteran's hearing 
acuity got worse between the time of his service entrance and 
service discharge.  

At service entrance in 1965, the Veteran's right ear hearing 
acuity was as follows.  (The Board notes that audiometric 
readings prior to November 1967 must be converted from ASA 
units to the modern ISO units.  Accordingly, the ASA 
audiometry results as adjusted to ISO units are provided in 
parentheses.)


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
-10 (0)
-5 (0)

 The STR also includes an undated clinical record showing 
that the Veteran's right ear after the firefight was 
"normal."  Nonetheless, at service discharge in September 
1967, his right ear hearing acuity was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 -5 
(10)
0 (10)
-5 (5)
-5 (5)
5 (10)

Although not shown to be a hearing loss disability for VA 
purposes as defined in 38 C.F.R. § 3.385, a comparison of 
these audiometry results show that his hearing got worse 
between the time of service entrance and service discharge.  

Following his service discharge, the Veteran underwent a VA 
examination in January 1968.  His right ear hearing acuity 
was as follows.   (In a February 1968 addendum, the VA 
examiner converted the January 1968 audiometry results from 
ISO to ASA.  The ISO results are provided in parentheses).   



HERTZ

500
1000
2000
3000
4000
RIGHT
 -15 
(0)
-10 (0)
0 (10)
-
0 (5)

His right ear speech discrimination score was 100 percent.  

Although the January 1968 audiometry results tend to show a 
slight improvement in the Veteran's hearing acuity from the 
time of service discharge in September 1967, the results 
continue to show hearing acuity decreased from the service 
entrance examination.  

During a more recent VA outpatient audiological evaluation in 
June 2007, the Veteran was diagnosed with mild-to-severe 
sensorineural hearing loss (SNHL) in the right ear.  
Audiometry results are not provided, but his right ear speech 
recognition score is listed as 60 percent.  His chief 
complaints were long-standing hearing loss with significant 
history of military noise exposure.  He received hearing aids 
later in June 2007.  

In September 2007, the Veteran underwent a VA audiological 
evaluation.  With regard to his pertinent history, the 
Veteran informed the VA audiologist that he had been a combat 
engineer during service with noise exposure involving 
demolitions and explosions.  The Veteran further described 
the January 1967 blast injury and related this event as the 
onset of his hearing loss.  The Veteran also reported post-
service recreational noise exposure from power tools and 
motorcycle riding, but he told the VA examiner that he 
consistently used hearing protection.  He had current 
complaints of decreased hearing bilaterally, especially in 
groups.  Audiometry results were follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20 
35
65
70
70

Speech recognition scores were 60 percent right ear.  The 
audiologist diagnosed mild-to-severe SNHL in the right ear.  
The VA audiologist then opined that the Veteran's right ear 
hearing acuity did not present with a change in thresholds 
during the Veteran's service.  

On review, the Board finds that the evidence is at least in a 
state of relative in showing that the Veteran currently has a 
hearing loss disability that at least as likely as not had 
its onset during service.  The Veteran is shown to have 
engaged in combat with the enemy during service in the 
Republic of Vietnam, and he has asserted that he has had 
difficulty hearing since the 1967 blast injury.  Plus, he is 
shown to have impaired hearing considered to be a disability 
for VA purposes according to 38 C.F.R. § 3.385.  Therefore, 
by extending the benefit of the doubt to the Veteran, service 
connection for a right ear hearing loss disability is 
warranted.  38 U.S.C.A. § 1110, 1154(b); 38 C.F.R. § 3.303.    


ORDER

Service connection for left shoulder arthritis is granted.  

Service connection for a right ear hearing loss disability is 
granted.  



REMAND

Upon review, the Board finds that the claims of (1) 
entitlement to service connection for a low back disorder, 
(2) entitlement to service connection for a neck disorder (3) 
entitlement to a compensable initial evaluation for the 
service-connected left ear hearing loss, (4) entitlement to a 
higher initial evaluation in excess of 30 percent for the 
service-connected posttraumatic stress disorder (PTSD), and 
(5) entitlement to a TDIU, must be remanded for further 
evidentiary development.  

First, the Veteran testified during his March 2010 Board 
hearing that he received Social Security Administration (SSA) 
disability benefits.  Where there is factual notice to VA 
that a Veteran is receiving disability benefits from the 
Social Security Administration (SSA), VA has the duty to 
acquire a copy of the SSA records, including the decision 
granting SSA disability benefits and the supporting medical 
documentation, if they are relevant.  SSA records are 
relevant if either (1) there is an SSA decision pertaining to 
a medical condition related to the one for which the Veteran 
is seeking service connection or (2) there are specific 
allegations "giv[ing] rise to a reasonable belief" that the 
SSA records may pertain to the claimed disability.  Baker v. 
West, 11 Vet. App. 163 (1998); Golz v. Shinseki, 590 F.3d 
1317, 1323 (Fed. Cir. 2010).  Here, the Veteran testified 
during his Board hearing that he could not remember the basis 
for his SSA disability benefits.  Because, the record does 
not otherwise reveal why the Veteran was awarded SSA 
disability benefits, the SSA records are potentially 
pertinent to his claims and must be obtained.  

With specific regard to his claims of service connection for 
a low back and neck disorder, remand is necessary to afford 
the Veteran a new VA examination.  The Veteran previously 
underwent a VA examination in July 2009.  The VA examiner 
provided an opinion indicating that the Veteran's current 
neck and low back disorders are not related to his service.  
The VA examiner, however, impermissibly relied on the lack of 
documented treatment during service or until 40 years later 
in making this conclusion.  See, e.g., Buchanan v. Nicholson, 
451 F.3d at 1336.  In other words, the July 2009 VA examiner 
did not take into account the Veteran's current assertions 
regarding the onset of his neck and low back symptoms.  This 
is especially significant because the Veteran is shown to 
have engaged in combat with the enemy during service in 
Vietnam.  Therefore, his current assertions are competent 
evidence establishing an in-service low back and neck injury.  
See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. at 
524.  Because the record otherwise lacks sufficient competent 
evidence to decide the issues, remand for a new VA 
examination is required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).  

The Veteran's claim for a TDIU must also be remanded in light 
of the Board's decision above granting service connection for 
a left shoulder disability and right ear hearing loss.  
Assignment of initial evaluations for the now-service-
connected disabilities will impact whether the Veteran meets 
the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  
Resolution of the remanded claims may have a similar impact 
on the TDIU claim.  Therefore, the TDIU claim must be 
remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) 
(citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a 
decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any review 
of the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined)).  The Board points out that adjudication of the 
TDIU claim should be deferred pending complete development 
and adjudication of the remaining issues.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  Hence, 
in addition to the actions requested above, the RO should 
undertake any other development and provide any further 
notification deemed warranted by VCAA prior to readjudicating 
the remanded claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter 
advising him of the information and 
evidence necessary to substantiate the 
remanded claims, to include 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who may have 
additional records pertinent to his 
remaining claims.   

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the 
Veteran not already associated with the 
claims file.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified records 
must be documented in the claims file and, 
if any records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the 
record.  Then, the RO should schedule the 
Veteran for a VA examination(s) to 
determine the nature and likely etiology 
of the claimed neck and low back 
disabilities.  

The entire claims file, including a copy of 
this remand, must be made available to the 
examiner(s) for review.  Accordingly, the 
examiner(s) should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any 
indicated studies.  

Based on the examination results and 
assuming that the Veteran has had neck and 
low back symptoms continuously since a 
1967 blast injury during his service in 
Vietnam, the examiner(s) should provide a 
current diagnosis and specifically 
indicate whether it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that the Veteran has 
a neck and/or shoulder disorder that is 
causally related to his combat-related 
injury.  

The examiner(s) should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative 
that the examiner(s) offer a detailed 
analysis for all conclusions and opinions 
reached supported by specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay assertions.  

4.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the 
record, to include scheduling the Veteran 
for appropriate VA examinations to 
determine the current severity of the 
service-connected disabilities.  The RO 
should also fully resolve the matter of 
assigning initial ratings for the service-
connected left shoulder and right ear 
hearing loss disabilities.  Then, unless 
the RO otherwise finds that a TDIU is 
warranted, the Veteran should be scheduled 
for a VA examination to ascertain whether 
the service-connected disabilities alone 
preclude him from performing all forms of 
substantially gainful employment.  

The entire claims file, including a copy of 
this remand, must be made available to the 
examiner(s) for review.  Accordingly, the 
examiner(s) should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any 
indicated studies.  

Based the review of the case, the 
examiner(s) should opine as to whether the 
service-connected disabilities alone (i.e., 
without regard to the Veteran's nonservice-
connected disabilities or the Veteran's 
age) is productive of an overall level of 
incapacity sufficient to prevent him from 
securing and following any form of 
substantially gainful employment consistent 
with his educational and occupational 
experience.    

To the extent the Veteran is scheduled for 
multiple VA examinations, the Board 
requests that each examiner take into 
account all of the Veteran's service-
connected disorders when rendering an 
opinion as to unemployability.

The examiner(s) should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative 
that the examiner(s) offer a detailed 
analysis for all conclusions and opinions 
reached supported by specific references 
to the Veteran's claims file, including 
the post-service medical records and the 
Veteran's lay assertions.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
remanded claims in light of the entire 
evidentiary record.  If any benefit sought 
on appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


